Citation Nr: 0302620	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-01 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1976 to July 1977.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for a psychiatric disability and a left knee 
disorder.  In November 1999 and December 2001, the Board 
remanded the case to the RO for additional development.



FINDINGS OF FACT

1.  An acquired psychiatric disability was not present in 
service or until many years later, and is not related to a 
disease or injury in service.

2.  A personality disorder is not a disability for VA 
compensation purposes.

3.  A left knee disorder was not present in service or 
demonstrated after service.


CONCLUSIONS OF LAW

1.  A psychiatric disability, including attention deficit 
disorder, alcohol and polysubstance dependence, personality 
disorder, and psychosis, was not incurred in or aggravated by 
active service; nor may a psychosis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.301, 
3.303, 3.307, 3.309 (2002).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a psychiatric 
disability and a left knee disorder, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of his disabilities.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In June 2001 and March 2002 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims.  Those letters and the December 
2001 Board remand gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.  
The veteran failed to report for a VA psychiatric examination 
in October 2002 to determine the nature of his current 
psychiatric condition and to obtain opinions as to the 
etiology of any psychiatric disorder found.

Under the circumstances, and for the reasons noted below, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time without providing 
additional assistance to him in the development of his claims 
as required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


A.  Factual Background

The veteran had active service from May 1976 to July 1977.

Service medical records are negative for a psychiatric or 
left knee disorder.  At the time of his medical examination 
in July 1977 for separation from service, he reported no 
complaints regarding a psychiatric condition or left knee 
disorder.  Nor were such conditions found at that 
examination.

Service documents reveal that the veteran was given 3 Article 
15's for being AWOL and failing to obey orders.  Those 
documents do not show the presence of a psychiatric 
disability or left knee disorder.

VA and private medical records, including reports received 
from the Social Security Administration (SSA) in 2002, show 
that the veteran was treated and evaluated for various 
conditions from the 1990's to 2002.  The more salient medical 
reports related to the claims considered in this appeal are 
discussed below.

A private medical report of the veteran's hospitalization in 
October 1994 notes that this was his third hospitalization at 
that facility.  It was noted that his previous stays in 1993 
were for stopping his substance abuse.  During this 
hospitalization he was admitted for detoxification for 
cocaine and alcohol influence.

A summary of the veteran's VA hospitalization in August 1995 
notes a long history of substance abuse and drinking, 
including enjoying inhalants since the age of 4 years.  The 
Axis I diagnoses were attention deficit disorder, and alcohol 
and cocaine dependence.

A summary of the veteran's VA hospitalization from December 
1995 to January 1996 notes a history of drinking alcohol 
since the age of 12 years.  He reportedly increased his 
drinking in service.  The Axis I diagnosis was polysubstance 
abuse.

A private medical report shows that the veteran underwent 
psychiatric examination in July 1996.  The Axis I diagnoses 
were attention deficit hyperactivity impulse disorder-
reappearing in adulthood, past history of pervading 
hyperkinesis and logorrhea at school age, episodic alcohol 
and polysubstance dependence, cocaine induced psychotic 
disorder in partial remission, and episodic disruptive 
behavior disorder in adolescence and adulthood.  The Axis II 
diagnosis was personality disorder with borderline 
narcissistic avoidant and obsessive-compulsive 
characteristics combined with schizotypo symptomatology.

A private medical report shows that the veteran underwent 
psychiatric examination in March 1997.  The Axis I diagnoses 
were attention deficit hyperactivity disorder combined type, 
polysubstance dependence in early remission, and history of 
psychotic disorder not otherwise specified with question of 
cocaine induced or incipient primary psychotic disorder not 
drug induced.  The Axis II diagnosis was mixed personality 
disorder with schizotypal and borderline features.

A VA report shows that the veteran underwent 
psychopharmacologic evaluation in April 1999.  The Axis I 
diagnoses were depressive disorder not otherwise specified, 
opioid dependence, cocaine dependence, and alcohol 
dependence.

A private medical report shows that the veteran underwent 
physical examination in June 1999.  A left knee disorder was 
not found.

SSA documents received in 2002 show that an Administrative 
Law Judge found the veteran entitled to disability benefits, 
effective from 1997.  It was found that the veteran had a 
psychotic disorder not otherwise specified, a major 
depressive disorder, attention deficit hyperactivity 
disorder, a mixed personality disorder with schizotypical and 
borderline features, hepatitis C, and a history of drug and 
alcohol abuse that was in remission.

A VA document shows that the veteran failed to report for a 
VA psychiatric examination in October 2002.  This examination 
had been scheduled for the veteran pursuant to the December 
2001 Board remand.

A review of the record reveals that service connection is not 
in effect for any of the veteran's disabilities.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

With regard to the claim for service connection for a 
psychiatric disability, the service medical records and 
documents are negative for such a disorder.  The post-service 
medical records demonstrate the presence of psychiatric 
conditions, variously classified to include attention deficit 
disorder, polysubstance abuse, psychotic disorder not 
otherwise specified, and a personality disorder many years 
after the veteran's separation from service.  There is no 
competent evidence linking any of the veteran's psychiatric 
conditions to a disease or injury in service.  The veteran's 
assertions to the effect that he has a psychiatric disability 
that began in service are not considered competent evidence 
because the record does not show that he has the training, 
experience or education to make medical diagnoses, opinions 
or statements.  38 C.F.R. § 3.159(a)(2) (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A personality disorder is not considered a disability for VA 
compensation.  38 C.F.R. § 3.303(c).  Nor does the evidence 
show the presence of a service-connected condition that could 
have caused the veteran's drug and alcohol dependence or that 
such a condition resulted as an incident of service.  The 
progressive and frequent use of drugs to the point of 
addiction is considered willful misconduct and not a 
disability considered to have been incurred in line of duty 
for VA compensation.  38 C.F.R. § 3.301(a), (c)(2), (3) 
(2002).

A review of the evidence shows that the veteran failed to 
report for a VA examination to determine the nature and 
extent of his psychiatric conditions, and to obtain opinions 
as to the etiology of any such conditions found.  He has the 
obligation to cooperate, when required, in the development of 
evidence pertaining to his claim.  Wood v. Derwinski, 1 Vet. 
App. 180 (1991); Olson v. Principi, 3 Vet. App. 480 (1992).  
Under the circumstances, the Board will review the veteran's 
claim based on the evidence of record, as noted in the above 
regulatory criteria.

After consideration of all the evidence, the Board finds that 
it does not show the presence of an acquired psychiatric 
disability in service or for many years later, and that the 
evidence does not link a psychiatric condition, however 
classified, to an incident of service.  The preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disability, and the claim is denied.

With regard to the claim for service connection for a left 
knee disorder, the service medical records do not show that 
the was treated for any left knee problem.  Nor do those 
records reveal the presence of a left knee condition.

The post-service medical records, including a private medical 
report of the veteran's physical examination in June 1999, 
also do not demonstrate the presence of a left knee 
condition.  In the absence of evidence demonstrating the 
claimed disability, service connection cannot be granted for 
such disorder.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the claim for 
service connection for a left knee disorder, and the claim is 
denied.  The benefit of the doubt doctrine is not for 
application with regard to the claims considered in this 
appeal because the preponderance of the evidence is against 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a left knee disorder is denied.



		
	 J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

